Citation Nr: 1120969	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2009, the RO granted service connection for bilateral flat feet with a noncompensable (zero percent) evaluation.  The notice of disagreement (NOD) with that rating was received by the RO in August 2009.  In March 2010, the case came before the Board on other matters.  The Board noted that a statement of the case (SOC) had not been issued in response to the NOD with the pes planus rating.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be Remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, in March 2010, the Board remanded the pes planus rating issue for readjudication and the issuance of a SOC.  This was accomplished in May 2010.  The substantive appeal was received in July 2010.  Therefore, the appeal to the Board has been perfected and the Board now has jurisdiction over the appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's attorney asserts that the January 2009 VA examination is too old and a current examination is needed.  It is also asserted that the RO's review of the virtual VA records provides insufficient evidence to decide the case.  The Board has reviewed the January 2009 examination and finds that while there are many findings, they do not clearly address the rating criteria.  The United States Court of Appeals for Veterans Claims (Court) has held that the examination reports must contain sufficient information to rate the disability in accordance with the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Consequently, the case must be remanded for an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all sources of medical care for his feet, dating back to a year before his claim was received in May 2002.  He should be asked to complete the appropriate releases.  After receiving the releases, the RO should request complete copies of the Veteran's medical records from the identified care providers.  Such records should be associated with the claims folder.  

2.  The Veteran should be scheduled for a VA examination for pes planus.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any additional tests or studies need to respond to the following questions should be done.  The examiner should respond to the following questions with a complete explanation.

a.  Are the Veteran's symptoms completely relieved by a built up shoe or arch support?  

b.  Is the weight-bearing line approximately over or medial to the great toe?  If the weight bearing line approximates normal, the examiner should so state.  

c.  Is there inward bowing of the tendo achillis?  

d.  Is there pain on manipulation and use of the feet?  If so, what is the evidence of pain?  

e.  Is there objective evidence of marked deformity, such as pronation, abduction, etc?  If so, what is such evidence?  

f.  Are there indications of swelling on use?  If so, please describe such indications.  

g.  Are characteristic callosities present?  If so, please describe their size and location.  

h.  Is there pronation of a marked degree?  If so, please describe.  

i.  Is there extreme tenderness of the plantar surface of the feet?  

j.  Is there a marked degree of inward displacement?  If so, please describe.  

k.  Is there spasm of the tendo achillis on manipulation?  If so, is it severe?  

3.  The RO should associate a complete copy of the Veteran's VA medical records since January 2003 with the claims folder.  

4.  Thereafter, the RO should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

